Citation Nr: 9902263	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  94-45 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating for status 
post laminectomy, herniated disc at L5-S1, with left 
radiculopathy, currently evaluated as 40 percent disabling, 
to include the issue of entitlement to an extraschedular 
evaluation. 

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1954 to 
December 1962.  This matter comes before the Board of 
Veterans Appeals (Board) on appeal from a May 1994 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, which denied the 
above claims.  

The veterans representative raised additional claims in a 
March 1998 letter that have not been addressed by the RO.  
Specifically, the veterans representative raised claims of 
entitlement to secondary service connection for depression, 
substance abuse, anxiety, intrusive thoughts, isolation, 
rage, alienation, survival guilt, psychosis, and pain, and a 
claim for a permanent and total disability rating.  None of 
these issues is inextricably intertwined with the other 
issues before the Board.  See Parker v. Brown, 7 Vet. App. 
116 (1994) (a claim is intertwined only if the RO would have 
to reexamine the merits of any denied claim which is pending 
on appeal before the Board under the pertinent law and 
regulations specifically applicable thereto).  Therefore, 
these issues are referred to the RO for appropriate action. 

In March 1992, the veteran filed a VA Form 9 (Appeal to Board 
of Veterans Appeals) indicating disagreement with the denial 
of vocational rehabilitation benefits.  As discussed further 
below, the veterans vocational rehabilitation folder has not 
been associated with his claims folder.  Therefore, the Board 
cannot determine whether the March 1992 Form 9 constituted a 
timely notice of disagreement with respect to the denial of 
vocational rehabilitation benefits.  This issue is also 
referred to the RO for appropriate action.

In April 1997, the Board remanded this case for additional 
evidentiary development.  To the extent possible, the RO has 
complied with the Boards instructions.  However, as 
discussed below, it is necessary to again remand this case to 
the RO.


REMAND

Additional evidentiary development is needed prior to 
appellate consideration of this case.  In an October 1991 
statement, the veteran indicated that he was told that he was 
not a good candidate for vocational rehabilitation.  He 
stated that he could not work due to his service-connected 
back disability, and he could not be retrained.  In the VA 
Form 9 submitted in March 1992, as discussed above, the 
veteran stated that he was denied vocational rehabilitation 
benefits and told that he was prepared and qualified for 
employment in a suitable occupation.  The veterans 
vocational rehabilitation folder has not been associated with 
his claims folder, and any information contained therein 
would be pertinent to his TDIU claim.  It is necessary, 
therefore, that any documents prepared in connection with the 
veterans claim for vocational rehabilitation in 1991 be 
associated with the claims folder.

Since it is necessary to remand the veterans TDIU claim, the 
Board will defer a decision on his claim for an increased 
rating so that another attempt can be made to obtain Social 
Security Administration records regarding the grant of 
disability benefits to the veteran effective February 1995.  
The RO did attempt to obtain these records in accordance with 
the Boards prior remand, and a report of contact form dated 
in April 1998 indicated that the Social Security 
Administration reported that the veterans file was lost.  
While this case is in remand status, the veteran should be 
provided an opportunity to submit any records in his 
possession regarding the Social Security Administrations 
disability determination.

Moreover, the veterans representative raised the issue of 
entitlement to an extraschedular disability rating pursuant 
to 38 C.F.R. § 3.321(b) for the veterans back condition.  
The United States Court of Veterans Appeals has held that the 
question of an extraschedular rating is a component of the 
veterans claim for an increased rating.  See Bagwell v. 
Brown, 9 Vet. App. 157 (1996).  However, the Board may not 
assign an extraschedular disability rating in the first 
instance, but should remand the issue to the RO in order to 
follow the proper procedure.  See Floyd v. Brown, 9 Vet. 
App. 88 (1996).  Therefore, the RO must address this claim 
appropriately.

While this claim is in remand status, the RO should obtain 
the veterans medical records from the VA Medical Center 
(VAMC) in Tampa, Florida, for treatment since October 1997.  
VA records are considered part of the record on appeal since 
they are within VAs constructive possession, and these 
records must be considered in deciding the veterans claim.  
See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Therefore, while the Board sincerely regrets the additional 
delay, this case is REMANDED for the following:

1.  Request the veterans medical 
records, to include all records 
maintained electronically, e.g., by 
computer, and on microfiche or paper, 
from the VA Medical Center in Tampa, 
Florida, for treatment since October 
1997.  Associate all requests and records 
received with the claims file.

2.  Inform the veteran that the Social 
Security Administration has been unable 
to provide VA any records regarding its 
determination that he is disabled as of 
February 1995.  Provide him an adequate 
amount of time to submit any records that 
he may have in his possession or that he 
can obtain from the private attorney that 
assisted him with his Social Security 
claim.

3.  Associate the veterans vocational 
rehabilitation folder with the claims 
file.  If these records cannot be 
located, the RO must prepare a memorandum 
for the claims file documenting the 
efforts to locate the veterans 
vocational rehabilitation folder and 
discussing any known information 
regarding the veterans prior vocational 
rehabilitation claim(s).

4.  Thereafter, readjudicate the 
veterans claims for an increased 
disability rating for his service-
connected back condition, giving 
consideration to whether referral to the 
appropriate authority pursuant to 
38 C.F.R. § 3.321 for consideration of an 
extraschedular evaluation is warranted, 
and for TDIU.  If any determination 
remains adverse to the veteran, provide 
him and his representative a supplemental 
statement of the case and afford him a 
reasonable period of time within which to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate review, if appropriate.  The veteran need 
take no further action until he is further informed; however, 
he is free to furnish additional evidence and argument to the 
RO while the case is in remand status.  Booth v. Brown, 8 
Vet. App. 109, 112 (1995).

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of these claims as a result of this action.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans Appeals or by the United States Court 
of Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (Historical and Statutory Notes) (West Supp. 1998).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
